      Case 2:15-cv-00462-ROS Document 501 Filed 07/12/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Debra Jean Milke,                                No. CV-15-00462-PHX-ROS
10                 Plaintiff,                         ORDER
11   v.
12   City of Phoenix, et al.,
13                 Defendants.
14
15         Without delving into the merits of the pending motion for sanctions, for present

16   purposes, the Court rules that some additional discovery is merited. The Court will

17   therefore allow additional time to complete discovery and, as a result, the trial set for

18   September 2019 cannot proceed as scheduled. The Court will reset the trial in its

19   forthcoming lengthy order resolving the motions for sanctions. The parties will be given

20   until September 27, 2019, to complete all additional discovery.

21         Accordingly,

22         IT IS ORDERED the Final Pretrial Conference set for September 9, 2019, and the

23   trial set to begin on September 10, 2019 are VACATED.

24         IT IS FURTHER ORDERED the parties may pursue additional discovery but that

25   discovery must be completed by September 27, 2019.

26   …

27   …

28   …
      Case 2:15-cv-00462-ROS Document 501 Filed 07/12/19 Page 2 of 2



 1         IT IS FURTHER ORDERED no later than July 25, 2019, Plaintiff shall file a
 2   response to the Motion for Reconsideration (Doc. 500). The reply shall be filed no later
 3   than August 1, 2019.
 4         Dated this 12th day of July, 2019.
 5
 6
 7                                                    Honorable Roslyn O. Silver
 8                                                    Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
